Citation Nr: 1624642	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-48 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to May 1975.  He died in March 2016.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office.  The claim was remanded by the Board in June 2013 and March 2015 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal and prior to the Veteran's March 2016 death, the Board received notification from the Veteran that he wanted to withdraw his claim for service connection for COPD, also claimed as emphysema.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for COPD, also claimed as emphysema, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  Once an appeal is withdrawn, it ceases to exist.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist.").

In June 2015, prior to the promulgation of a decision in the appeal and prior to the Veteran's March 2016 death, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to service connection for COPD, also claimed as emphysema.  See VA Form 21-4138.  As he withdrew his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed.  


ORDER

The issue of entitlement to service connection for COPD, also claimed as emphysema, is dismissed.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


